COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Lea Percy McLaurin v. Scott Sutton McLaurin

Appellate case number:   01-14-00710-CV

Trial court case number: 2009-06775

Trial court:             309th District Court of Harris County

       On August 27, 2014, appellant Lea Percy McLaurin filed “Appellant’s Motion for
Emergency Stay” seeking an emergency stay of proceedings in the underlying case that are set to
begin on August 28, 2014. The motion for an emergency stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   X Acting individually  Acting for the Court


Date: August 27, 2014